Citation Nr: 1024231	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  08-24 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested by inflammation of the left Achilles tendon.  

2.  Entitlement to service connection for a disorder 
manifested by inflammation of the right Achilles tendon.  

3.  Entitlement to service connection for residuals of a 
motor vehicle accident, to include of the head, arms and 
face.  

4.  Entitlement to service connection for coronary artery 
disease status post myocardial infarction.  

5.  Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1968.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Nashville, 
Tennessee, VA Regional Office (RO).  

In connection with his appeal, the Veteran testified before 
the undersigned in Washington, D.C., via videoconference in 
March 2010.  A transcript of the hearing has been associated 
with the claims file.  

The Board notes that in November 2009, the Secretary of 
Veterans Affairs imposed a stay on the adjudication of claims 
based on presumptive exposure to herbicides during the 
Vietnam era, for several conditions including ischemic heart 
disease.  Chairman's Memorandum No. 01-09-25 (November 20, 
2009).  In this case, the Veteran claim is not based on 
service in Vietnam, and thus, the adjudication of the claim 
of entitlement to service connection for coronary artery 
disease is not subject to the stay.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.




REMAND

Initially, the Board notes that in an April 2007 statement in 
support of the claims, the Veteran noted that he was in 
receipt of Social Security Administration (SSA) disability 
benefits.  These records have not been associated with the 
claims file.  

In addition, at the hearing, the Veteran indicated that he 
had had relevant recent treatment, as well upcoming medical 
appointments.  Transcript at 15 & 17 (2010).  Up-to-date VA 
treatment records have not been associated with the claims 
file.  

The Veteran asserts that he has a disorder of the right and 
left Achilles tendon manifested by inflammation and residuals 
of a motor vehicle accident related to service.  In addition, 
he contends that coronary artery disease and diabetes 
mellitus are related to service, to include as a result of 
exposure to Agent Orange during service.  Having considered 
the evidence, the Board finds that further development is 
necessary for a determination in this case.  

The November 1965 service entrance examination report shows 
that the head, face and scalp, ears, lungs and chest, heart, 
vascular system, endocrine system, upper extremities, feet, 
lower extremities, and spine and musculoskeletal system were 
normal.  Blood pressure was 130/86 and sugar was noted to be 
negative.  On the accompanying medical history, rheumatic 
fever at age seven with no residual treatment history was 
noted.  

The Board notes that a veteran is considered to have been in 
sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, except where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such.  38 
U.S.C.A. § 1111 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.304(b) (2009).

In addition, clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  This includes medical facts and 
principles that may be considered to determine whether the 
increase is due to the natural progression of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.306(b) (2009).

Service treatment records, dated in August 1966, note that 
the Veteran's rheumatic fever at age seven was manifested by 
severe leg cramps and that he was not told at that time that 
he definitively had cardiac involvement.  The impression 
entered was normal cardiac series and no evidence of organic 
heart disease.  In addition, the records reflect complaints 
of swollen ankles and a history of ankle swelling since high 
school, and tender ligaments around the ankles were noted.  A 
plan to pad the Achilles tendon was noted, in addition to 
keeping the ankle bandaged.  The x-ray examination referral 
notes swollen ankles since starting basic combat training and 
the report of x-ray examination of both ankles notes that 
findings supported the clinical diagnosis and that both 
ankles were swollen.  

A November 1966 record reflects complaints of a sore left 
ankle, and a callous and crepitus were noted.  Records, dated 
in December 1966, reflect complaints of pain in the chest, 
and an irritation on the back of the left ankle was noted to 
have been present for about four months.  Blood pressure was 
118/78, and the Veteran was profiled for inflammation of the 
heel cord.  

A February 1967 record notes an infection on the ankle and 
that a knot formed on the ankle when combat boots were worn.  
Records, dated in March 1967, note that inflammation in the 
ankle had been severe enough for a profile in January 1967, 
and the examiner reported soft tissue swelling around the 
right Achilles tendon and the Veteran was profiled for 
inflammation of the Achilles tendon, bilaterally.  In a July 
1967 record, inflammation of the left Achilles tendon was 
noted to be aggravated by boots, and he was profiled for 
inflammation of the Achilles tendon, bilaterally.  A November 
1967 record notes a history of Achilles tendonitis, and 
reflects complaints of pain in the left foot with no apparent 
swelling reported.  

The July 1968 separation examination report shows that the 
head, face, neck, and scalp, nose, ears, lungs and chest, 
heart, vascular system, endocrine system, feet and lower 
extremities were normal.  Blood pressure was 112/60 and sugar 
was noted to be negative.  On the accompanying medical 
history, he denied having or having had a history of head 
injury and high or low blood pressure.  He indicated that he 
had had rheumatic fever.  

The Board notes that service personnel records do not reflect 
service in Vietnam, and thus, the Veteran is not presumed to 
have been exposed to herbicides during service under the 
provisions of 38 C.F.R. § 3.309.  The availability of 
presumptive service connection for a disability based on 
exposure to herbicides does not preclude a Veteran from 
establishing service connection with proof of direct 
causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see 
also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Veteran asserts that he was exposed to Agent Orange in 
Korea, to include while service in the DMS.  In that regard, 
and as noted by the agency of original jurisdiction (AOJ), if 
it is determined that a veteran who served in Korea from 
April 1968 to July 1969 belonged to one of the units 
identified by the Department of Defense (DOD), then it is 
presumed that he or she was exposed to herbicides containing 
Agent Orange, and the presumptions outlined in 38 C.F.R. § 
3.309(e) will apply.  See VA Adjudication Procedure Manual, 
M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Topic 
10, Block k.  The Board notes that while a response to a May 
2007 Personnel Information Exchange System (PIES) request 
notes no records of herbicide exposure, and while the 
Veteran's service in Korea from January 1967 to February 1968 
does not meet the requirement for purposes of the presumptive 
provisions of 38 C.F.R. § 3.309, service personnel records 
show service in "CO B1st BN (M) 17th Inf 7thInfDi v" during 
service in Korea, a unit identified by DOD as one for which 
herbicide exposure will represent a factual determination to 
be established on a case-by-case basis.  See VA Adjudication 
Procedure Manual, M21-1 MR, Part VI, Chapter 2, Section B, 
Topic 6, Block d.  The Board notes that in an April 2008 
letter from U.S. Army and Joint Services Records Research 
Center (JSRRC), it was noted that although no U.S. personnel 
were known to have been actually involved in the use of 
herbicides, U.S. Armed Forces personnel were advised in the 
use of herbicides, and that herbicides were used/applied by 
Republic of Korea Armed Forces between 1967 and 1969 along 
the southern boundary of the Demilitarized Zone (DMZ).  It 
was noted that specific information could be obtained through 
the National Archives and Records Administration (NARA).  A 
request for information is not associated with the claims 
file.  

A June 2004 VA treatment record reflects diagnoses to include 
diabetes mellitus type II and congestive heart failure, and 
records, dated in April 2008, reflect diagnoses of Agent 
Orange exposure, noninsulin dependent diabetes, and bilateral 
peripheral neuropathy.  Records, dated in August 2008, 
reflect diagnoses of coronary artery disease, hypertension, 
and diabetes mellitus, and note complaints of numbness and 
tingling, and that the Veteran wore diabetic shoes.  In this 
case, there is a diagnosis of cardiovascular disease and a 
diagnosis of diabetes mellitus type II, an indication of a 
relationship between the diagnoses and service, and 
insufficient evidence upon which to base a determination.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the 
Veteran should be afforded a VA examination in association 
with the claims of entitlement to service connection for 
coronary artery disease and diabetes mellitus type II.  

In addition, and as reflected in the March 2007 claim, the 
Veteran asserts that he has residual disability as a result 
of his involvement in a motor vehicle accident during 
service, and as a result, was unconscious and in a coma for 
approximately one week.  At the hearing, the Veteran 
testified that upon separation on August 5, 1968, while 
traveling from Fort Campbell to his home, he lost control of 
his vehicle going around a curve on an identified road, and 
that his vehicle rolled over five times during which he 
sustained lacerations to his lip, wrist, and thumb, as well 
as having his left ear nearly torn off.  Transcript at 18-21 
(2010).  The Veteran's representative noted that the service 
department had paid the Veteran's private hospital bill in 
association with the motor vehicle accident because the 
Veteran was on active duty at the time of the accident.  Id. 
at 23.  The Board notes that documentation in association 
with an in-service motor vehicle accident is not associated 
with the claims file.  

The Veteran must be advised of the importance of reporting to 
any scheduled VA examinations and of the possible adverse 
consequences, to include the denial of his claims, of failing 
to so report.  See 38 C.F.R. § 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain from SSA 
copies of all medical records pertaining 
to the Veteran's SSA claim, along with 
any determinations reached by SSA.  

2.  The AOJ should obtain up-to-date 
relevant VA treatment records.  All 
records obtained should be associated 
with the claims file.  

3.  The AOJ should make a request for 
information identifying the specific 
locations of the Veteran's unit during 
service in Korea, through appropriate 
channels.   

4.  The AOJ should request from 
appropriate sources, active duty records 
in association with a motor vehicle 
accident on August 5, 1968, at the 
approximate location identified by the 
Veteran at the hearing, (Transcript at 
19 (2010)), to include any service 
records pertaining to payment of a 
private hospital bill on behalf of the 
Veteran.  

5.  The AOJ should schedule the Veteran 
for a VA examination(s) to determine the 
existence and etiology of any identified 
left or right ankle disorder, coronary 
artery disease, and diabetes mellitus 
type II.  The claims file should be made 
available for review in conjunction with 
the examination and the examiner's 
attention should be directed to this 
remand.  The AOJ should request that the 
VA examiner provide an opinion as to 
whether any identified cardiovascular 
disorder, to include coronary artery 
disease, right ankle disorder, or left 
ankle disorder (1) clearly and 
unmistakably (obvious and manifest) 
existed prior to service entrance and 
(2) whether such clearly and 
unmistakably pre-existing left knee 
disorder clearly and unmistakably 
(obvious and manifest) was not 
chronically worsened during service.  If 
the answer to either 1 or 2 above is 
negative, offer an opinion in terms of 
whether it is "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood) that any identified 
cardiovascular disorder, to include 
coronary artery disease, right ankle 
disorder, or left ankle disorder, as 
well as diabetes mellitus type II, is 
related to active service, to include as 
a result of exposure to herbicides 
during service, if any, and/or had an 
onset during service or within the 
initial post-service year of separation, 
or is otherwise related to service.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.  
The examiner should provide a complete 
rationale for any opinion provided.

6.  In light of the above, the claims 
should be readjudicated.  All 
development undertaken should be 
documented in the claims file.  The AOJ 
should review all results of the 
development above, to include all 
opinions obtained, for adequacy and any 
further actions in that regard should be 
accomplished prior to returning the 
claims file to the Board.  If the 
benefits sought on appeal remain denied, 
a supplemental statement of the case 
should be issued and the Veteran 
afforded a reasonable opportunity in 
which to respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


